Citation Nr: 0825491	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  03-05 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for hepatitis C.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for hearing loss.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for liver disease.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a head 
injury.

5.  Whether new and material evidence has been received to 
reopen a claim of service connection for an acquired 
psychiatric disorder.




REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


REMAND

The veteran had active duty for training (ACDUTRA) from 
September 1976 until December 1976, and served on active duty 
from June 1978 until April 1980. 

In a March 2006 decision, the Board denied the veteran's 
application to reopen a claim of service connection for 
hepatitis C, hearing loss, liver disease, residuals of a head 
injury, and an acquired psychiatric disorder; the Board also 
denied his claims for service connection for diabetes and 
hypertension.  The veteran filed an appeal to the United 
States Court of Appeals for Veterans Claims (Court), and in a 
November 2007 decision, the Court vacated that part of the 
Board's March 2006 decision that denied the appellant's 
claims to reopen, and remanded the case to the Board for 
further action in accordance with the decision.  The Court 
affirmed the Board's denial of service connection for 
diabetes and hypertension; as such, these issues will not be 
addressed.

The Court remanded the veteran's claims to reopen because of 
VA's failure to provide proper notice in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2007).  
Specifically, the Court found that the veteran was not 
adequately notified of the evidence and information necessary 
to reopen a disallowed claim-(i.e., what constitutes new and 
material evidence), nor was he notified of what was required 
to substantiate the underlying claims for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court 
explained that the VCAA requires, in the context of a claim 
to reopen, that VA look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.

Here, the Court determined that the particular notification 
letters of record (letters dated in May 2002, August 2002, 
and August 2004) did not meet the notice standard articulated 
by the Court in Kent, supra.  Here, the Board interprets the 
holding in Kent as requiring VA to inform the veteran what 
specific evidence is necessary to reopen his claims for 
service connection.  In this case, to reopen his claims, the 
veteran would need to submit competent medical evidence 
(e.g., an opinion from a medical doctor) that any currently 
diagnosed hepatitis C, hearing loss, liver disease, residuals 
of a head injury, and an acquired psychiatric disorder are 
related to his period of military service.

Further, in terms of notifying the veteran what information 
constitutes new and material evidence, the Board notes that 
the regulations governing new and material evidence were 
revised effective with claims received August 29, 2001, and 
thereafter.  However, because the veteran's claim to reopen 
was received in December 1998, before the new regulations 
became effective, the claim will be adjudicated under the 
regulations in effect prior to the change.  Therefore, the 
veteran should be notified of the regulations in effect prior 
to August 29, 2001, which state that evidence is considered 
to be "new" if it was not previously submitted to agency 
decision makers and was not cumulative or redundant.  The 
evidence is "material" if it bears directly and substantially 
upon the specific matter under consideration and, by itself 
or in connection with evidence previously considered, it is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156 (2001).  

Additionally, the veteran was not told of the criteria used 
to award disability ratings or the criteria for assigning an 
effective date as required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  Thus, the Board finds that a 
remand is required to satisfy the notification provisions of 
the VCAA in accordance with Kent, supra and Dingess/Hartman 
v. Nicholson, supra.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007) are fully 
complied with and satisfied in accordance 
with 38 C.F.R. § 3.159 (2007).  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, the originating 
agency must apprise the veteran of the 
requirement that, in accordance with 
38 C.F.R. § 3.156, new and material 
evidence must be received in order to 
reopen his previously denied claim.  The 
notification letter should explain what 
constitutes new and material evidence, in 
accordance with the pre-August 29, 2001 
regulations pertaining to new and 
material evidence. (see above for pre-
August 2001 standard).  The veteran 
should be told of the bases for the 
previous denial and consequently what is 
now required to reopen.  See Kent, supra.  
He should also be instructed as to what 
is required to substantiate the 
underlying service connection claim. Id.  
Specifically, the AOJ should identify the 
type of evidence (e.g., an opinion from a 
medical doctor relating any current 
hepatitis C, hearing loss, liver disease, 
residuals of a head injury, and an 
acquired psychiatric disorder to the 
veteran's period of service) necessary to 
satisfy the element of the underlying 
claim which was found insufficient in the 
previous denial, in accordance with Kent, 
supra.

The notification letter should also 
inform the veteran that a disability 
rating and an effective date for the 
award of benefits will be assigned if 
service connection is awarded.  See 
Dingess, supra.

2.  After notifying the veteran in 
accordance with the VCAA, and affording 
the veteran an opportunity to submit 
additional evidence to substantiate his 
claims to reopen, the AOJ should 
undertake any other development deemed 
appropriate, and consider the issues on 
appeal in light of any information or 
evidence received.  If any claim is 
reopened, the AOJ should consider whether 
additional evidentiary development is 
required, such as obtaining further 
medical opinion evidence.  If any benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

